 

Exhibit 10.1

 





  [image_001.jpg]

 

 

 

October 27, 2016

 

Mr. Xiao Di

Chief Executive Officer

TAKUNG ART CO., LTD

Flat/RM 03-04 20/F Hutchison House 10 Harcourt Road

Central, Hong Kong

 

Dear Mr. Xiao Di:

 

We are pleased that TAKUNG ART CO., LTD (“TAKUNG” or the “Company”) has decided
to retain Maxim Group LLC (“Maxim”) to provide general financial advisory and
investment banking services to the Company as set forth herein. This letter
agreement (“Agreement”) will confirm Maxim’s acceptance of such retention and
set forth the terms of our engagement.

 

1.       Retention. The Company hereby retains Maxim as its exclusive financial
advisor and investment banker to provide general financial advisory and
investment banking services, and Maxim accepts such retention on the terms and
conditions set forth in this Agreement. In connection with this Agreement, Maxim
may provide certain or all of the following services (collectively referred to
as the “Advisory Services”):

  

(a)assist management of the Company and advise the Company with respect to its
strategic planning process and business plans including an analysis of markets,
positioning, financial models, organizational structure, potential strategic
alliances and capital requirements;

 

(b)help the Company broaden shareholder base and increase shareholder awareness
through non-deal roadshow and other value-added services;

 

(c)advise the Company on matters relating to its capitalization;

 

(d)assist management of the Company with the preparation of the Company’s
marketing materials and investor presentations;

 

(e)assist the Company with strategic introductions;

 

(f)work closely with the Company’s management team to develop a set of long and
short-term goals with special focus on enhancing corporate and shareholder
value. This will include assisting the Company in determining key business
actions, including assistance with strategic partnership discussions and review
of financing requirements, intended to help enhance shareholder value and
exposure to the investment community;

 

(g)advise the Company on potential financing alternatives and merger and
acquisition criteria and activity, including facilitation and negotiation of any
financial or structural aspects of such alternatives; and

 

(h)provide such other financial advisory and investment banking services upon
which the parties may mutually agree.

  

 

 



Members FINRA & SIPC

405 Lexington Ave. * New York, NY10174* tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

New York, NY * Long Island, NY * Redbank, NJ



 



 

 

 



  TAKUNG ART CO., LTD October  2016  



 

 

It is expressly understood and agreed that Maxim shall be required to perform
only such tasks as may be necessary or desirable in connection with the
rendering of its services hereunder and therefore may not perform all of the
tasks enumerated above during the term of this Agreement. Moreover, it is
further understood that Maxim need not perform each of the above-referenced
tasks in order to receive the fees described in Section 3. It is further
understood that Maxim’s tasks may not be limited to those enumerated in this
paragraph.

 

2.       Information. In connection with Maxim’s activities hereunder, the
Company will cooperate with Maxim and furnish Maxim upon request with all
information regarding the business, operations, properties, financial condition,
management and prospects of the Company (all such information so furnished being
the “Information”) which Maxim deems appropriate and will provide Maxim with
access to the Company’s officers, directors, employees, independent accountants
and legal counsel. The Company represents and warrants to Maxim that all
Information made available to Maxim hereunder will be complete and correct in
all material respects and will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein not misleading in light of the circumstances under which such statements
are or will be made. The Company further represents and warrants that any
projections and other forward-looking information provided by it to Maxim will
have been prepared in good faith and will be based upon assumptions which, in
light of the circumstances under which they are made, are reasonable. The
Company recognizes and confirms that Maxim: (i) will use and rely primarily on
the Information and on information available from generally recognized public
sources in performing the services contemplated by this Agreement without having
independently verified the same; (ii) does not assume responsibility for the
accuracy or completeness of the Information and such other information; and
(iii) will not make an appraisal of any assets of the Company. Any advice
rendered by Maxim pursuant to this Agreement may not be disclosed publicly
without Maxim’s prior written consent. Maxim hereby acknowledges that certain of
the Information received by Maxim may be confidential and/or proprietary,
including Information with respect to the Company’s technologies, products,
business plans, marketing, and other Information which must be maintained by
Maxim as confidential. Maxim agrees that it will not disclose such confidential
and/or proprietary Information to any other companies in the industry in which
the Company is involved, or use such Information for any purpose unrelated to
the services to be provided pursuant to this Agreement. In addition, Maxim
represents that it has written procedures regarding information barriers and
restricting the dissemination of material non-public information.

 

3.       Compensation. As consideration for Maxim’s services pursuant to this
Agreement, Maxim shall be entitled to receive, and the Company agrees to pay
Maxim, the following compensation:

 

(a)Issue to Maxim or its designees 50,000 shares of the Company’s Common Stock
(“Common Stock”). The Common Stock will have unlimited piggyback registration
rights and the same rights afforded other holders of the Company’s Common Stock.
Maxim shall be entitled to additional fees in connection with any Financings or
Transactions (as such terms are defined hereafter) undertaken by the Company,
the terms of which will be will be mutually agreed upon under separate advisory,
placement agency and/or underwriting agreements.

 

(b)The Company and Maxim acknowledge and agree that, in the course of performing
services hereunder, Maxim may communicate with (as the Company’s advisor) or
introduce the Company to third parties who may be interested in providing
financing to the Company (a “Financing”) or in entering into a transaction with
the Company, including, without limitation, a merger, acquisition or sale of
stock or assets (in which the Company may be the acquiring or the acquired
entity), joint venture, strategic alliance or other similar transaction (any
such transaction, a “Transaction”). The Company agrees that if during the term
of this Agreement or within twelve (12) months from the effective date of the
termination of this Agreement either the Company or any party to whom the
Company was introduced by Maxim or who was contacted by Maxim on behalf of the
Company in connection with its services for the Company hereunder proposes a
Financing or any Transaction involving the Company, then, if any such Financing
or Transaction is consummated and if Maxim’s services are limited to making an
introduction to another investment bank or intermediary (“Party”) that executes
a Financing or a Transaction with the Company – and Maxim does not raise any
capital in connection with a Financing or render any services in connection with
a Transaction other than an introduction, the fee hereunder shall be equal to
1.5% of the amount raised. Alternatively, Maxim can enter into a fee sharing
agreement with the Party based the applicable fee set forth in the Fee Schedule.
Such fees shall be payable to Maxim in cash at the closing or closings of the
Financing or Transaction to which it relates.

 

 

 

Members FINRA & SIPC

405 Lexington Ave. * New York, NY10174* tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

New York, NY * Long Island, NY * Redbank, NJ

 



 

 

 



  TAKUNG ART CO., LTD October  2016  

 

 

4.       Expenses. In addition to payment to Maxim of the compensation set forth
in Section 3 hereof, the Company shall promptly upon request from time to time
reimburse Maxim for all reasonable expenses (including, without limitation ,
fees and disbursements of counsel and all travel and other out-of-pocket
expenses) incurred by Maxim in connection with its engagement hereunder. Maxim
will provide the Company an invoice and copies of receipts pursuant to its
expenses and such expenses shall not exceed $2,500 without prior authorization
of the Company; provided that the foregoing limitation and consent shall not
apply to legal fees which will be capped at $5,000.

 

5.       Indemnification. The Company agrees to indemnify Maxim in accordance
with the indemnification and other provisions attached to this Agreement as
Exhibit A (the “Indemnification Provisions”), which provisions are incorporated
herein by reference and shall survive the termination or expiration of this
Agreement.

 

6.       Future Rights. As additional consideration for its services hereunder
and as an inducement to cause Maxim to enter into this Agreement, if at any time
during the term of this Agreement or within twelve (12) months from the
effective date of the termination of this Agreement, the Company proposes to
effect a public offering of its securities on a US exchange, private placement
of securities or other Financing, the Company shall offer to retain Maxim as
lead book running manager of such offering, or as its exclusive agent in
connection with such Financing or other matter, upon such terms as the parties
may mutually agree, such terms to be set forth in a separate engagement letter
or other agreement between the parties. Such offer shall be made in writing in
order to be effective. The Company shall not offer to retain any other
investment banking firm in connection with any such offering or Financing, on
terms more favorable than those discussed with Maxim without offering to retain
Maxim on such more favorable terms. Maxim shall notify the Company within ten
(10) days of its receipt of the written offer contemplated above as to whether
or not it agrees to accept such retention. If Maxim should decline such
retention, the Company shall have no further obligations to Maxim.

 

7.       Other Activities. The Company acknowledges that Maxim has been, and may
in the future be, engaged to provide services as an underwriter, placement
agent, finder, advisor and investment banker to other companies in the industry
in which the Company is involved. Subject to the confidentiality provisions of
Maxim contained in Section 2 hereof, the Company acknowledges and agrees that
nothing contained in this Agreement shall limit or restrict the right of Maxim
or of any member, manager, officer, employee, agent or representative of Maxim,
to be a member, manager, partner, officer, director, employee, agent or
representative of, investor in, or to engage in, any other business, whether or
not of a similar nature to the Company’s business, nor to limit or restrict the
right of Maxim to render services of any kind to any other corporation, firm,
individual or association. Maxim may, but shall not be required to, present
opportunities to the Company.

 

 

 

Members FINRA & SIPC

405 Lexington Ave. * New York, NY10174* tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

New York, NY * Long Island, NY * Redbank, NJ

 



 

 

 



  TAKUNG ART CO., LTD October  2016  

 

 

8.       Term and Termination; Survival of Provisions. Either Maxim or the
Company may terminate this Agreement at any time upon thirty (30) days’ prior
written notice to the other party after the twelve (12) month anniversary of
this Agreement. In the event of such termination, the Company shall pay and
deliver to Maxim: (i) all compensation earned through the date of such
termination (“Termination Date”) pursuant to any provision of Section 3 hereof;
(ii) all compensation which may be earned by Maxim after the Termination Date
pursuant to Section 3 hereof; and (iii) and shall reimburse Maxim for all
expenses incurred by Maxim in connection with its services hereunder pursuant to
Section 4 hereof. All such fees and reimbursements due to Maxim pursuant to the
immediately preceding sentence shall be paid to Maxim on or before the
Termination Date (in the event such fees and reimbursements are earned or owed
as of the Termination Date) or upon the closing of a Financing or Transaction or
any applicable portion thereof (in the event such fees are due pursuant to the
terms of Section 3 hereof). Notwithstanding anything expressed or implied herein
to the contrary: (i) any other agreement entered into between Maxim and the
Company may only be terminated in accordance with the terms thereof,
notwithstanding an actual or purported termination of this Agreement, and (ii)
the terms and provisions of Sections 3, 4, 5 (including, but not limited to, the
Indemnification Provisions attached to this Agreement and incorporated herein by
reference), 6, 8, 9, 10, 11, 15 and 17 shall survive the termination of this
Agreement.

 

9.       Notices. All notices will be in writing and will be effective when
delivered in person or sent via facsimile and confirmed by letter, to the party
to whom it is addressed at the following addresses or such other address as such
party may advise the other in writing:

 



To the Company: Mr. Xiao Di   Chief Executive Officer   TAKUNG ART CO., LTD  
+852 66142555     To Maxim: James Siegel, Esq.   Maxim Group LLC   405 Lexington
Avenue   New York, NY10174   Telephone: (212) 895-3508   Facsimile: (212)
895-3860       Mr. Clifford Teller   Maxim Group LLC   405 Lexington Avenue  

New York, NY10174



 

10.       Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
shall be enforced, governed by and construed in accordance with the laws of New
York without regard to principles of conflict of laws. Any controversy between
the parties to this Agreement, or out of shall be resolved by arbitration before
the Financial Industry Regulatory Authority (“FINRA”) in New York City. The
following arbitration agreement should be read in conjunction with these
disclosures:

  

(a)ARBITRATION IS FINAL AND BINDING ON THE PARTIES; (b)THE PARTIES ARE WAIVING
THEIR RIGHT TO SEEK REMEDIES IN COURT, INCLUDING THE RIGHT TO JURY TRIAL;
(c)PRE-ARBITRATION DISCOVERY IS GENERALLY MORE LIMITED THAN AND DIFFERENT FROM
COURT PROCEEDING;

 

 

 

Members FINRA & SIPC

405 Lexington Ave. * New York, NY10174* tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

New York, NY * Long Island, NY * Redbank, NJ

 



 

 

 



  TAKUNG ART CO., LTD October  2016  

 

 

(d)THE ARBITRATORS’ AWARD IS NOT REQUIRED TO INCLUDE FACTUAL FINDING OR LEGAL
REASONING AND ANY PARTY’S RIGHT TO APPEAL OR TO SEEK MODIFICATION OF RULINGS BY
THE ARBITRATORS IS STRICTLY LIMITED; AND

 

ARBITRATION AGREEMENT ANY AND ALL CONTROVERSIES, DISPUTES OR CLAIMS BETWEEN THE
UNDERSIGNED AND YOU OR YOUR AGENTS, REPRESENTATIVES, EMPLOYEES, DIRECTORS,
OFFICERS OR CONTROL PERSONS, ARISING OUT OF, IN CONNECTION WITH, FROM OR WITH
RESPECT TO (a) ANY PROVISIONS OF OR THE VALIDITY OF THIS AGREEMENT OR ANY
RELATED AGREEMENTS, (b) THE RELATIONSHIP OF THE PARTIES HERETO, OR (c) ANY
CONTROVERSY ARISING OUT OF YOUR BUSINESS SHALL BE CONDUCTED PURSUANT TO THE CODE
OF ARBITRATION PROCEDURE OF FINRA. ARBITRATION MUST BE COMMENCED BY SERVICE OF A
WRITTEN DEMAND FOR ARBITRATION OR A WRITTEN NOTICE OF INTENTION TO ARBITRATE. IF
YOU ARE A PARTY TO SUCH ARBITRATION, TO THE EXTENT PERMITTED BY THE RULES OF THE
APPLICABLE ARBITRATION TRIBUNAL, THE ARBITRATION SHALL BE CONDUCTED IN NEW YORK,
NEW YORK. THE DECISION AND AWARD OF THE ARBITRATORS(S) SHALL BE CONCLUSIVE AND
BINDING UPON ALL PARTIES, AND ANY JUDGMENT UPON ANY AWARD RENDERED MAY BE
ENTERED IN A COURT HAVING JURISDICTION THEREOF, AND NEITHER PARTY SHALL OPPOSE
SUCH ENTRY.

 

11.       Amendments. This Agreement may not be modified or amended except in a
writing duly executed by the parties hereto.

 

12.       Headings. The section headings in this Agreement have been inserted as
a matter of reference and are not part of this Agreement.

 

13.       Successors and Assigns. The benefits of this Agreement shall inure to
the parties hereto, their respective successors and assigns and to the
indemnified parties hereunder and their respective successors and assigns, and
the obligations and liabilities assumed in this Agreement shall be binding upon
the parties hereto and their respective successors and assigns. Notwithstanding
anything contained herein to the contrary, neither Maxim nor the Company shall
assign any of its obligations hereunder without the prior written consent of the
other party.

 

14.       No Third Party Beneficiaries. This Agreement does not create, and
shall not be construed as creating, any rights enforceable by any person or
entity not a party hereto, except those entitled to the benefits of the
Indemnification Provisions. Without limiting the foregoing, the Company
acknowledges and agrees that Maxim is not being engaged as, and shall not be
deemed to be, an agent or fiduciary of the Company’s stockholders or creditors
or any other person by virtue of this Agreement or the retention of Maxim
hereunder, all of which are hereby expressly waived.

 

15.       Waiver. Any waiver or any breach of any of the terms or conditions of
this Agreement shall not operate as a waiver of any other breach of such terms
or conditions or of any other term or condition, nor shall any failure to insist
upon strict performance or to enforce any provision hereof on any one occasion
operate as a waiver of such provision or of any other provision hereof or a
waiver of the right to insist upon strict performance or to enforce such
provision or any other provision on any subsequent occasion. Any waiver must be
in writing.

 

16.       Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile transmission, each of which shall be deemed to be
an original instrument, but all of which taken together shall constitute one and
the same agreement. Facsimile and electronic signatures shall be deemed to be
original signatures for all purposes.

 

 

 

Members FINRA & SIPC

405 Lexington Ave. * New York, NY10174* tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

New York, NY * Long Island, NY * Redbank, NJ

 



 

 

 



  TAKUNG ART CO., LTD October  2016  

 

 

17.       Disclaimers. Maxim and the Company further agree that neither Maxim
nor any of its affiliates or any of its/their respective officers, directors,
controlling persons (within the meaning of Section 15 of the Act or Section 20
of the Exchange Act of 1934), employees or agents shall have any liability to
the Company, its security holders or creditors, or any person asserting claims
on behalf of or in the right of the Company (whether direct or indirect, in
contract, tort, for an act of negligence or otherwise) for any losses, fees,
damages, liabilities, costs, expenses or equitable relief arising out of or
relating to this Agreement or the Advisory Services rendered herein, except for
losses, fees, damages, liabilities, costs or expenses that arise out of or are
based on any action of or failure to act by Maxim and that are finally and fully
judicially determined (or determined by a properly constituted arbitration
panel) to have resulted solely from the gross negligence or willful misconduct
of Maxim.

 

If the terms of our engagement as set forth in this letter are satisfactory to
you, please confirm by signing and returning one copy of this letter in
connection with the Agreement.

 



  Very truly yours,           MAXIM GROUP LLC                                  
By: /s/ Clifford Teller     Clifford Teller     Executive Managing Director, &
Head of Investment Banking



 

 

Agreed to and accepted this __day of October, 2016

 

TAKUNG ART CO., LTD

 

 



/s/ Xiao Di   Name: Xiao Di   Title: Chief Executive Officer  



 

 

 

Members FINRA & SIPC

405 Lexington Ave. * New York, NY10174* tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

New York, NY * Long Island, NY * Redbank, NJ

 



 

 

 



TAKUNG ART CO., LTD

October 2016

 

 

Exhibit A

 

INDEMNIFICATION PROVISIONS

 

Capitalized terms used in this Exhibit shall have the meanings ascribed to such
terms in the Agreement to which this Exhibit is attached.

 

The Company agrees to indemnify and hold harmless Maxim and each of the other
Indemnified Parties (as hereinafter defined) from and against any and all
losses, claims, damages, obligations, penalties, judgments, awards, liabilities,
costs, expenses and disbursements, and any and all actions, suits, proceedings
and investigations in respect thereof and any and all legal and other costs,
expenses and disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise (including, without limitation, the costs,
expenses and disbursements, as and when incurred, of investigating, preparing,
pursing or defending any such action, suit, proceeding or investigation (whether
or not in connection with litigation in which any Indemnified Party is a party))
(collectively, “Losses”), directly or indirectly, caused by, relating to, based
upon, arising out of, or in connection with, Maxim’s acting for the Company,
including, without limitation, any act or omission by Maxim in connection with
its acceptance of or the performance or non-performance of its obligations under
the Agreement between the Company and Maxim to which these indemnification
provisions are attached and form a part (the “Agreement”), any breach by the
Company of any representation, warranty, covenant or agreement contained in the
Agreement (or in any instrument, document or agreement relating thereto,
including any Agency Agreement), or the enforcement by Maxim of its rights under
the Agreement or these indemnification provisions, except to the extent that any
such Losses are found in a final judgment by a court of competent jurisdiction
(not subject to further appeal) to have resulted primarily and directly from the
gross negligence or willful misconduct of the Indemnified Party seeking
indemnification hereunder. The Company also agrees that no Indemnified Party
shall have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with the engagement of Maxim by
the Company or for any other reason, except to the extent that any such
liability is found in a final judgment by a court of competent jurisdiction (not
subject to further appeal) to have resulted primarily and directly from such
Indemnified Party’s gross negligence or willful misconduct.

 

These Indemnification Provisions shall extend to the following persons
(collectively, the “Indemnified Parties”): Maxim, its present and former
affiliated entities, managers, members, officers, employees, legal counsel,
agents and controlling persons (within the meaning of the federal securities
laws), and the officers, directors, partners, stockholders, members, managers,
employees, legal counsel, agents and controlling persons of any of them. These
indemnification provisions shall be in addition to any liability which the
Company may otherwise have to any Indemnified Party.

 

If any action, suit, proceeding or investigation is commenced, as to which an
Indemnified Party proposes to demand indemnification, it shall notify the
Company with reasonable promptness; provided, however, that any failure by an
Indemnified Party to notify the Company shall not relieve the Company from its
obligations hereunder. An Indemnified Party shall have the right to retain
counsel of its own choice to represent it, and the fees, expenses and
disbursements of such counsel shall be borne by the Company. Any such counsel
shall, to the extent consistent with its professional responsibilities,
cooperate with the Company and any counsel designated by the Company. The
Company shall be liable for any settlement of any claim against any Indemnified
Party made with the Company’s written consent. The Company shall not, without
the prior written consent of Maxim, settle or compromise any claim, or permit a
default or consent to the entry of any judgment in respect thereof, unless such
settlement, compromise or consent (i) includes, as an unconditional term
thereof, the giving by the claimant to all of the Indemnified Parties of an
unconditional release from all liability in respect of such claim, and (ii) does
not contain any factual or legal admission by or with respect to an Indemnified
Party or an adverse statement with respect to the character, professionalism,
expertise or reputation of any Indemnified Party or any action or inaction of
any Indemnified Party.

 

 

 

Members FINRA & SIPC

405 Lexington Ave. * New York, NY10174* tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

New York, NY * Long Island, NY * Redbank, NJ

 



 

 

 



TAKUNG ART CO., LTD

October 2016

 

 

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company shall contribute to the Losses to which any Indemnified Party
may be subject (i) in accordance with the relative benefits received by the
Company and its stockholders, subsidiaries and affiliates, on the one hand, and
the Indemnified Party, on the other hand, and (ii) if (and only if) the
allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as to reflect not only the relative benefits,
but also the relative fault of the Company, on the one hand, and the Indemnified
Party, on the other hand, in connection with the statements, acts or omissions
which resulted in such Losses as well as any relevant equitable considerations.
No person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for fraudulent
misrepresentation. The relative benefits received (or anticipated to be
received) by the Company and it stockholders, subsidiaries and affiliates shall
be deemed to be equal to the aggregate consideration payable or receivable by
such parties in connection with the transaction or transactions to which the
Agreement relates relative to the amount of fees actually received by Maxim in
connection with such transaction or transactions. Notwithstanding the foregoing,
in no event shall the amount contributed by all Indemnified Parties exceed the
amount of fees and value of other consideration previously received by Maxim
pursuant to the Agreement.

 

Neither termination nor completion of the Agreement shall affect these
Indemnification Provisions which shall remain operative and in full force and
effect. The Indemnification Provisions shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of the Indemnified Parties
and their respective successors, assigns, heirs and personal representatives.

  

 

 

Members FINRA & SIPC

405 Lexington Ave. * New York, NY10174* tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

New York, NY * Long Island, NY * Redbank, NJ

 

 



 